BLD093                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-1123
                                      ___________

                              IN RE: KESTER SANDY,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                           (Related to Civ. No. 20-cv-03290)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  March 3, 2022
         Before: MCKEE, GREENAWAY, JR. AND PORTER, Circuit Judges

                             (Opinion filed: March 23, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Kester Sandy has filed a petition for a writ of mandamus. For the reasons that

follow, we will deny the petition without prejudice.

       In May 2020, Sandy filed a petition pursuant to 28 U.S.C. § 2241 in the District

Court. After the District Court dismissed the petition, Sandy filed a motion pursuant to


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Fed. R. Civ. P. 60(b) in April 2021, requesting that the District Court vacate its order. A

week later, Sandy filed a notice of appeal which was docketed at C.A. No. 21-1701. That

appeal was stayed pending the disposition of the Rule 60(b) motion by the District Court.

The Government responded to the motion in June 2021,1 and the motion remains

pending in the District Court.

       In his mandamus petition, Sandy seeks an order directing the District Court to

decide his Rule 60(b) motion. In the alternative, he requests that we address his appeal of

the dismissal of his § 2241 petition before the Rule 60(b) motion is decided.

       A writ of mandamus will issue only in extraordinary circumstances. See Sporck v.

Peil, 759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ, the

petitioner must establish that there is no alternative remedy or other adequate means to

obtain the desired relief, and the petitioner must demonstrate a clear and indisputable

right to the relief sought. Kerr v. U.S. Dist. Court, 426 U.S. 394, 403 (1976). As a

general rule, the manner in which a court disposes of cases on its docket is within its

discretion. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

Nonetheless, mandamus may be warranted where a District Court’s delay is tantamount

to a failure to exercise jurisdiction. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). Here, the Government’s response was filed in June 2021, and the District Court


1
 The Government’s response was docketed in Sandy’s criminal case but not in the
separate civil case for his § 2241 petition. See Gov’t’s Mot. in Opp’n, United States v.
Sandy, Crim. No. 04-cr-00324, (E.D. Pa. June 8, 2021) ECF #59.
                                              2
has not yet acted on the Rule 60(b) motion. While concerning, the time that has passed

since then does not rise to the level of a failure to exercise jurisdiction or an extraordinary

circumstance. See id. (concluding that mandamus relief was not warranted in habeas

case where petitioner’s most recent filing had been pending before the district court for

about eight months).

       We are confident that the District Court will act on Sandy’s Rule 60(b) motion

within a reasonable time. Accordingly, we will deny the mandamus petition without

prejudice to refiling if the District Court does not act expeditiously. We will also deny

Sandy’s alternative request that we act on his appeal at No. 21-1701 before the Rule

60(b) motion is decided. See Fed. R. App. P. 4(a)(4)(B)(i) (providing that a notice of

appeal filed before disposition of a pending motion under Rule 4(a)(4)(A) becomes

effective when the order disposing of the motion is entered).




                                              3